Citation Nr: 1548081	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  14-09 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than May 11, 2011, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel

INTRODUCTION

The Veteran had active military service from April 1980 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of a Department of Veterans Affairs (VA), Regional Office (RO).  In June 2015, the Veteran testified before the Board at a hearing held via videoconference.


FINDINGS OF FACT

1.  The Veteran was denied service connection for PTSD in an April 2007 rating decision.  He did not appeal that decision and it is final.  

2.  The earliest evidence of communication indicative of an intent to apply for VA compensation benefits since the final April 2007 rating decision was received by VA on May 11, 2011.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 11, 2011, for PTSD have not been met.  38 U.S.C.A. §38  U.S.C.A. §§ 101 (30), 5110(a) (West 2014); 38 C.F.R. §§ 3.1 (p), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

This appeal arises from the Veteran's disagreement with the effective date and rating following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes service treatment records, post service clinical records, and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.

A review of the hearing transcripts demonstrates compliance with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claim has been obtained.

II.  Analysis

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency, and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. §§ 3.400, 3.400(b)(2) (2015).  If a claim is reviewed at the request of the claimant more than one year after the effective date of a liberalizing law, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114 (a)(2). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 U.S.C.A. § 101(30) (West 2014); 38 C.F.R. § 3.1(p) (2015).

The date of receipt shall be the date on which a claim, information or evidence was received by VA.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r) (2015).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155 (2015).

Under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However the provisions of 38 C.F.R. § 3.157(b)(1) state that such reports must relate to examination or treatment of a disability for which service-connection has previously been established or that the claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1).

For the reasons that follow, the Board concludes that the evidence of record is against a finding that an earlier effective date is warranted for the grant of service connection for PTSD.

The Veteran contends that he should be assigned an effective date of June 8, 2006, for the grant of service connection for PTSD, because that is the date that he filed his original claim for service connection.  He contends that he never received notice of the elements needed to substantiate the claim for service connection in 2006 because he moved from his mailing address shortly after filing his claim.

However, the record demonstrates that following his June 2006 claim for service connection, in July 2006, the RO sent the Veteran adequate notice of the elements needed to substantiate a claim for service connection.  That letter was sent to his current mailing address of record, the same address that he provided on his June 2006 claim.  Then, in February 2007, the Veteran was sent the same notice but to a different address that was found upon review of the CAPRI electronic records system.  However, that notice was found to be undeliverable by the post office.  In April 2007, the RO issued a decision denying the Veteran's claim and sent notice of such decision to the same address as was sent in 2007, because that was the most current address of record.  That letter was not returned as undeliverable.  From that letter until his May 2011 claim to reopen the previously denied claim for service connection, there was no indication that the Veteran updated the VA with a new or current address.

The Board finds that there is no merit to the Veteran's claim, as the VA notified the Veteran of the elements to substantiate a claim for service connection, and sent a copy of the 2007 rating decision denying his original claim for service connection for PTSD, to the Veteran's most current address of record.  The Veteran did not provide the VA with a different address at any time during that time period.   See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption of regularity to attach).  Therefore, there is no procedural error and the 2007 rating decision became final when the Veteran did not file an appeal of that decision.  Thus, the earliest date of a formal or informal claim to reopen the previously denied claim is May 11, 2011, the current effective date of service connection.  That is the earliest date available under VA regulation.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56  (1990).




ORDER

An effective date earlier than May 11, 2011, for the grant of service connection for PTSD, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


